Citation Nr: 0202749	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Air 
Force from June 1984 to August 1987, and with the United 
States Army from October 1987 to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
bipolar disorder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's bipolar disorder originated while he was on 
active duty.   


CONCLUSION OF LAW

Bipolar disorder was incurred during active duty.  38 
U.S.C.A. § 1131              (West Supp. 2001); 38 C.F.R. §§ 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records pertaining to the veteran's period of 
active service with the Air Force reveal that the veteran 
presented in April 1987 complaining of fatigue and decreased 
appetite.  The examiner indicated that the veteran's fatigue 
was likely due to lifestyle changes.  In June 1987 the 
veteran reported to the mental health clinic to discuss 
mental difficulty upon the advice of his supervisor.  He 
reported that he had decided to divorce his wife.  The 
assessment was a marital problem.  He was seen again within 
one week, reporting difficulties growing up, which he felt 
had strained his marriage.  The assessment was adjustment 
disorder with depressed mood.  He was subsequently diagnosed 
with anxiety reaction after complaining of nerves and 
reporting that he could not sleep or eat.

Service medical records relating to the veteran's Army 
service show that the veteran was seen in November 1987 due 
to his reaction to situational stress.  He was noted as being 
tearful and anxious, with a mildly depressed mood.  The 
examiner noted multiple personality problems secondary to the 
veteran's recent enlistment.  The examining psychologist 
stated that the veteran's symptoms were indicative of a 
moderate to severe anxiety reaction, and that the veteran was 
unlikely to successfully fulfill his military commitment.  He 
recommended that the veteran be discharged.  An examining 
psychiatrist concurred, noting that the veteran did not meet 
the diagnostic criteria for any psychiatric disorder that 
would warrant disposition through medical channels.  The 
veteran was discharged from the Army in January 1988.

VA medical records reveal that the veteran presented in June 
1988 with complaints of depression.  He was referred for a 
mental health consultation.  He was seen in July 1988, again 
with complaints of depression.  He endorsed thoughts of 
suicide, but denied intent or plan.  He reported trouble 
sleeping and eating.  He indicated that he had lost seven 
jobs since he left the Army.  The examiner noted possible 
personality disorder with depression.  He was referred to 
mental health with a provisional diagnosis of depression.  

The veteran received VA treatment on an inpatient basis in 
July 1988.  He reported depression of three to four weeks' 
duration, with worsening anorexia, insomnia, and crying 
spells, decreased attention and concentration, and anhedonia.  
He reported that he had lost numerous jobs since his January 
1988 service discharge.  On intake examination, the veteran's 
mental status was essentially normal.  The veteran's 
stressors were noted to include a recent divorce, two 
military discharges, numerous job changes, and current 
relationship problems with his current girlfriend.  The 
examiner noted that the veteran's whole presentation had a 
very narcissistic flavor and opined that the veteran's 
current symptoms were a reaction to events which he could not 
deal with in the context of his personality.  Treatment notes 
for this period of hospitalization indicate a possibility of 
steroid use by the veteran, although the veteran denied their 
use and a drug screen was not performed.  The discharge 
diagnoses were adjustment disorder, depression, and 
narcissistic personality disorder.  

On outpatient follow-up, the veteran complained of problems 
in relationships with women, specifically those with so-
called helpless women who eventually took advantage of him.  
He denied use of alcohol or drugs.  He also denied affective 
and psychotic symptoms, suicidal and homicidal ideation, and 
legal problems.  He stated that he did not wish to take 
medication.  The examiner assessed narcissistic traits.  

The veteran received further inpatient treatment in January 
1989.  He reported depressive symptomatology, with fleeting 
suicidal ideation.  He had extreme guilt over past events.  
He admitted to rare periodic outbursts of destructive 
behavior when angry, and indicated that such incidents 
occurred when he took anabolic steroids.  His depressive 
symptoms included weight loss, early morning awakening, and 
feelings of guilt and poor self worth.  The discharge 
diagnoses were adjustment disorder with depressed mood and 
borderline and narcissistic traits.

VA outpatient treatment records for March 1989 show that the 
veteran was seen after calling in crisis.  He indicated that 
he had kicked in his girlfriend's door.  He complained of 
frustration and aggravation.  He stated that he felt sad.  
His speech was pressured.  There was no evidence of formal 
thought disorder, though the examiner found the veteran's 
thought content to be suspicious and blaming.  The veteran 
seemed obsessional regarding his relationship with his 
girlfriend.  He denied suicidal and homicidal ideation and 
intent.  He admitted to use of anabolic steroids but denied 
use in the previous five months.  Subsequent outpatient 
treatment records note the veteran's reports of occasional 
violent and bizarre behavior while under the influence of 
alcohol.  Alcohol abuse and a possible Axis II psychiatric 
disorder were assessed.

In April 1989 the veteran's mother phoned the outpatient 
clinic, indicating that the veteran was threatening to hurt 
himself and his girlfriend.  The clinic later reached the 
veteran, who denied suicidal or homicidal intent.  His 
thoughts were noted as being obsessional, and he was advised 
to go to the outpatient clinic.

The veteran appeared for a scheduled appointment in May 1989, 
reporting that he had again broken down his girlfriend's door 
and assaulted her.  He was reminded that outpatient therapy 
depended on his taking his medication, not being assaultive, 
and reporting for his appointments.  Inpatient treatment was 
recommended.  

The veteran was admitted for inpatient treatment in May 1989.  
He reported heavy abuse of steroids from July 1987 to October 
1988.  His aggressive and compulsive behavior was noted to 
have continued.  He admitted to abuse of his girlfriend.  He 
indicated that he had been unable to hold a steady job since 
his discharge from the military.  He stated that his 
destructive behavior upset him, and attributed that behavior 
to steroid use.  His complete blood count was normal.  The 
admitting diagnoses were adjustment disorder with disturbance 
of conduct and narcissistic personality disorder with 
borderline and histrionic traits.  

Treatment notes from David P. Smith, M.D. show that the 
veteran was treated for emotional problems from April 1995 to 
June 1995.  The diagnoses during that period included 
affective changes, bipolar II disorder, borderline 
personality disorder and narcissistic personality disorder.

A January 2000 statement from Rhonda Kalil, M.D., indicates 
that she had been treating the veteran since January 1998 for 
bipolar affective disorder.  She indicated that his main 
symptoms had been sustained mania and paranoia, and that when 
off medications or under a great deal of stress, the veteran 
would become agitated, hypervigilant, paranoid and irritable.  
She indicated that the veteran's thoughts would become 
ruminative and his speech pressured.  She noted that the 
veteran required medication to control his symptoms.  The 
veteran's report of initial symptoms in his late 20s with his 
first decompensation during military service was noted.  Dr. 
Kalil pointed out that the veteran had carried a variety of 
diagnoses since his late 20s, but opined that the pattern of 
the veteran's symptoms was most consistent with bipolar 
affective disorder with paranoid features.  She noted that it 
was not uncommon for a clear diagnosis of bipolar disorder to 
emerge many years after its first manifestations.

Dr. Kalil submitted a further statement in October 2000.  She 
indicated that she had reviewed the veteran's medical 
records, and remained convinced that his illness was clearly 
apparent during his military service.  She related that he 
had presented in June 1988 with depression and obsessive 
thoughts, and had been unable to work for several months.  
She pointed out that he had been hospitalized, but continued 
to decompensate.  She also noted that although the veteran 
had admitted to use of alcohol and steroids, his substance 
abuse evaluation in March 1989 determined that he was 
depressed and not addicted.  She highlighted that the veteran 
had been administered Lithium, the treatment for bipolar 
disorder, in April 1989 and that within a week his symptoms 
had improved.  Dr. Kalil stated that although the veteran had 
been diagnosed with personality disorders, a Minnesota 
Multiphasic Personality Inventory (MMPI) had not established 
such a disorder.  She maintained that the veteran's behavior 
and overall symptoms were most consistent with bipolar 
affective disorder, and that his symptoms were present from 
at least 1987.  She noted that although the veteran had a 
history of steroid use in 1988 and 1989, that use could not 
be the cause of the veteran's continuing bipolar affective 
disorder.

A VA psychiatric examination was conducted in October 2000.  
The veteran reported that he was stationed in the 
Philippines, where he drank a lot and pursued women.  He 
related that at that time he felt on top of the world, as if 
he could do anything.  He stated that on his return to the 
United States, he began to feel harassed by his service 
colleagues.  He received an early discharge, but could not 
secure employment, so he enlisted in the Army.  He stated 
that he became depressed and was afforded psychological and 
psychiatric treatment.  Following the mental status 
examination, adjustment disorder with mixed anxiety and 
depressed mood, bipolar disorder, and generalized anxiety 
disorder were diagnosed.  Narcissistic personality disorder 
with histrionic features was also diagnosed.  

The examiner noted the veteran's history of hospitalizations.  
He stated that the claims folder did not reveal directly any 
episodes of mania while in service.  He indicated that while 
Dr. Kalil's statements did provide information suggesting 
bipolar disorder, he could not base such a diagnosis on the 
data available to him.  He suggested that the emergence of 
the veteran's affective disorder was more likely precipitated 
by his abuse of anabolic steroids.  

VA Outpatient treatment records for the period March 2001 to 
September 2001 show that the veteran presented in March 2001 
because he had lost his health insurance and wished to be 
followed by the VA mental health clinic.  An assessment in 
April 2001 revealed a diagnosis of bipolar affective 
disorder.  Subsequent records do not indicate any additional 
diagnoses.

The veteran, his wife, his mother, and his representative 
appeared at a conference with a Decision Review Officer at 
the RO in June 2001.  The veteran summarized his conduct on 
active duty and provided a written statement.  He maintained 
that while he did use steroids after service, that use did 
not cause his disorder.  The written statement indicates the 
veteran's belief that he had been misdiagnosed in service.  
He stated that he took four types of medication to remain 
stable.  The veteran's wife related information concerning 
his current symptoms, and his mother stated that the veteran 
was completely different after his discharge from service.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service incurrence or aggravation of a psychosis during 
service may be presumed if it is manifested to a compensable 
degree within one year of the veteran's discharge from 
service. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

The Board notes that the veteran was treated in service for 
adjustment disorder and for an anxiety reaction.  Symptoms of 
depression and anxiety were noted.  Within a year of his 
discharge from the Army, the veteran was hospitalized in a VA 
facility for complaints of depression.  He was also 
hospitalized in January and May 1989. 

The VA examiner concluded that the most likely precipitant of 
the veteran's bipolar disorder was his steroid use.  He also 
noted that the documentation in the claims folder did not 
directly reveal any episodes of mania during service.  On the 
other hand Dr. Kalil, who treated the veteran from January 
1998, opined that the veteran's symptoms in service were 
manifestations of his current bipolar disorder.  She rendered 
this opinion based upon her examination of the veteran and a 
review of his pertinent history.  She also properly supported 
her opinion, noting that the veteran's symptoms during 
service were indicative of bipolar disorder, that it is not 
unusual for a clear diagnosis of bipolar disorder to emerge 
many years after the initial symptoms, that when lithium was 
first administered in April 1989 the veteran's symptoms 
improved and that steroid abuse in 1988 and 1989 cannot be 
the cause of his continuing and current bipolar disorder.  
The Board has found the opinion of Dr. Kalil to be of greater 
probative value than that of the VA examiner.  The Board is 
persuaded that the veteran's bipolar disorder originated 
during his active military service.


ORDER

Entitlement to service connection for bipolar disorder is 
granted.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

